Citation Nr: 0928154	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, 
claimed as secondary to service-connected hearing loss.

2.  Entitlement to a higher combined evaluation for service-
connected disabilities, currently 80 percent.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1980, including service in the Republic of Vietnam.  
The Veteran resides in South Korea.

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a February 2004 rating decision, the RO denied service 
connection for Bell's palsy, to include as secondary to 
service-connected hearing loss.  The Veteran filed a timely 
appeal of this determination to the Board.  In this regard, 
in April and October 2006, the Board remanded the claim for 
the issuance of a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the 
record now reveals that the RO had issued the Veteran an SOC 
in June 2004, prior to the first Board remand, and that the 
Veteran timely perfected his appeal later that month.  As 
such, the instructions in the prior remands are now moot and 
the Board will proceed with the adjudication of this claim.

In a January 2008 rating decision, the RO, in part, granted 
service connection for coronary artery disease and assigned a 
30 percent rating effective May 22, 2006 and a 60 percent 
rating effective September 22, 2006; and granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned each disability a 10 percent 
rating effective May 22, 2006.  Along with the Veteran's 
other service-connected disabilities, the RO assigned a 
current combined evaluation of 80 percent effective September 
22, 2006.  The Veteran filed a timely appeal of the assigned 
80 percent combined evaluation.


FINDINGS OF FACT

1.  Bell's palsy did not originate in service or for many 
years thereafter, and it is not related to any incident of 
service or service-connected hearing loss.

2.  The Veteran's compensable service-connected disabilities 
are: coronary artery disease, rated as 60 percent; type II 
diabetes mellitus, rated as 20 percent; bursitis of the left 
shoulder, rated as 10 percent; peripheral neuropathy of the 
right lower extremity, rated as 10 percent; and peripheral 
neuropathy of the left lower extremity, rated as 10 percent.

3.  The current combined evaluation of the Veteran's service-
connected disabilities is 80 percent.


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
service nor is it proximately due to, or the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The claim for a combined evaluation in excess of 80 
percent is without legal merit.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Initially, as will be explained below, the claim for a higher 
combined evaluation for service-connected disabilities lacks 
legal merit, as the combined evaluation is derived from a 
mechanical application of the Combined Ratings Table; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Even so, the Board notes that 
a February 2008 notification letter provided notice to the 
Veteran regarding the calculation of the combined evaluation, 
and the February 2009 statements of the case (SOC) set forth 
the Combined Ratings Table and readjudicated the claim.

As regards the claim for service connection for Bell's palsy, 
to include as secondary to service-connected hearing loss, 
the Veteran was provided notice of the VCAA in November 2003, 
prior to the initial adjudication of the claim in the 
February 2004 rating decision.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate a 
claim for secondary service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

The Board notes that the Veteran has not been provided notice 
pertaining to direct service connection.  However, the Board 
observes that he has always asserted that the Bell's palsy is 
secondary to his service-connected hearing loss.  He has 
never alleged that the Bell's palsy was incurred in or 
aggravated by service.  As such, the Board finds that the 
Veteran is not prejudiced by the omission of notice 
pertaining to direct service connection.  

The Board acknowledges that the Veteran was not provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, because the Board's decision herein denies the claim 
for service connection, no disability rating or effective 
date will be assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

In October 2004, after the issuance of the June 2004 SOC, the 
Veteran submitted additional evidence to the Board.  Although 
the evidence appears to be related to his Bell's palsy claim, 
the Board observes that it is a digital copy of an MRI, which 
is simply a diagnostic test to show the existence of 
disability, which is not at issue in this case.  As will be 
seen below, the Board is denying this claim because of the 
lack of a medical nexus between Bell's palsy and service-
connected hearing loss or service.  Thus, the Board finds 
that remand for the issuance of a supplemental SOC (SSOC) is 
not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Accordingly, the Board finds 
that no prejudice to the Veteran will result from the 
adjudication of this claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, and statements 
from the Veteran.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If an organic disease of the nervous system 
is manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The Veteran contends that the Bell's palsy is related to his 
service-connected hearing loss.  He asserts that the Bell's 
palsy, which is present on the left side of his face, is due 
to nerve damage in the left ear, his worse ear in terms of 
hearing loss.  He adds that doctors have advised him of a 
link between Bell's palsy and hearing loss.

Initially, the Board observes that the record does not show, 
and Veteran does not contend, that the Bell's palsy was 
incurred in or aggravated by service.  He first complained of 
weakness in the left side of the face in September 2003 and 
was diagnosed with Bell's palsy later that month, over 30 
years after separation from service.  The passage of many 
years between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Further, no medical evidence of record indicates a 
relationship between the disorder and service.  Thus, the 
Board finds that the Bell's palsy did not originate in 
service or for many years thereafter, and it is not related 
to any incident of service.  

As for the Veteran's contention that the Bell's palsy is due 
to his service-connected hearing loss, he has not presented 
any medical evidence establishing a link between his Bell's 
palsy and hearing loss.  The Board notes his assertion that 
doctors have advised him of a link between the two disorders; 
however, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, a 
September 2003 medical certificate reflects a diagnosis of 
left idiopathic Bell's palsy.  The Board observes that 
idiopathic refers to a disorder of unknown cause or 
spontaneous origin.  Dorland's Illustrated Medical Dictionary 
925 (31st ed. 2007).  In this regard, the medical certificate 
appears to contradict the Veteran's account of what doctors 
have advised him.  Thus, the Board finds that the Bell's 
palsy is not related to service-connected hearing loss.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran.  However, 
these assertions, alone, provide no basis for allowance of 
the claim.  As indicated above, the claim turns on the 
medical matter of a medical nexus-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson not 
shown to possess the appropriate medical training and 
expertise, the Veteran is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

Finally, given the absence of evidence that is both competent 
and credible in support of the claim, a VA examination 
addressing the etiological questions raised in this case is 
not "necessary" pursuant to 38 U.S.C.A. § 5103A(d), as 
there exists no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Higher Combined Evaluation

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1 (2008). Separate diagnostic codes 
identify the various disabilities.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein.  See 38 C.F.R. § 4.25 (2008).  The Veteran was 
issued a copy of the Combined Ratings Table in the Statement 
of the Case mailed to him in February 2009.  Table I, 
Combined Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  Thus if 
there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for 
the first two will be found opposite 60 and under 40 and is 
76 percent.  This 76 will be combined with 20 and the 
combined value for the three is 81 percent.  This combined 
value will be converted to the nearest degree divisible by 10 
which is 80 percent.  The same procedure will be employed 
when there are four or more disabilities.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26 (2008).

The Veteran contends that his service-connected disabilities 
should yield a current combined evaluation higher than 80 
percent.  

The Veteran's compensable service-connected disabilities are: 
coronary artery disease, rated as 60 percent; type II 
diabetes mellitus, rated as 20 percent; bursitis of the left 
shoulder, rated as 10 percent; peripheral neuropathy of the 
right lower extremity, rated as 10 percent; and peripheral 
neuropathy of the left lower extremity, rated as 10 percent.

The Board has calculated the Veteran's combined evaluation by 
applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
his compensable service-connected disabilities, as follows:

The 60 percent rating for coronary artery disease combined 
with 20 percent for type II diabetes mellitus equals 68 
percent.  The 68 percent combined with 10 percent for 
bursitis of the left shoulder equals 71 percent.  The 71 
percent combined with 10 percent for peripheral neuropathy of 
the right lower extremity equals 74 percent.  The 74 percent 
combined with 10 percent for peripheral neuropathy of the 
left lower extremity equals 77 percent.  

As the Veteran has peripheral neuropathy in both legs, the 
bilateral factor outlined in 38 C.F.R. § 4.26 must also be 
employed.  Therefore, 10 percent of the combined value of the 
bilateral disability must be added to the total combined 
value.  Here, the 10 percent for the right lower extremity 
combined with 10 percent for the left lower extremity equals 
19 percent, and 10 percent of this value is 1.9 percent.  

Adding the above bilateral factor of 1.9 percent, the 77 
percent combined value becomes 78.9 percent, which is rounded 
up to 80 percent.  Therefore, the combined evaluation of the 
Veteran's service-connected disabilities is 80 percent.  
Thus, the RO correctly applied 38 C.F.R. § 4.25 and § 4.26 in 
calculating the Veteran's current combined evaluation of 80 
percent.

The Board can see why the Veteran may be puzzled over the 
calculation of his combined evaluation.  The Combined Ratings 
Table is hardly a model of simplicity.  However, crucial to 
the outcome of this case, the computation of the combined 
evaluation does not operate by way of simply adding all 
separate disability percentages.  There is an important 
distinction between adding percentages together and combining 
percentages together using the Combined Ratings Table.  The 
Combined Ratings Table is employed to obtain an evaluation 
which reflects the "efficiency" of veterans, as being 
affected first by the most disabling condition followed by 
less disabling conditions in descending order.

As shown, the RO's calculation of the Veteran's combined 
evaluation for his compensable service-connected disabilities 
was proper, and he is not entitled to a higher combined 
evaluation by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Service connection for Bell's palsy, to include as secondary 
to service-connected hearing loss, is denied.

A combined evaluation higher than 80 percent is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


